Case 2:20-cv-00630-JMS-DLP Document 70 Filed 02/02/21 Page 1 of 1 PageID #: 1217




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             TERRE HAUTE DIVISION

 PATRICK R. SMITH,                            )
 BRANDON S. HOLM,                             )
                                              )
                             Plaintiffs,      )
                                              )
                        v.                    )     No. 2:20-cv-00630-JMS-DLP
                                              )
 WILLIAM P. BARR,                             )
 MICHAEL CARVAJAL,                            )
 T.J. WATSON,                                 )
                                              )
                             Defendants.      )


                              SCHEDULING ORDER
                     HON. MAGISTRATE JUDGE DORIS L. PRYOR

       This matter is set for a telephone status conference on February 5, 2021 at

 3:00 p.m. (Eastern). The purpose of the conference is to discuss case status.

 Counsel shall attend the conference by calling the designated phone number, to be

 provided by the Court via email generated by the Court’s ECF system.


    Date: 2/2/2021




 Distribution:

 All ECF-registered counsel of record via email
